DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/17/19 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al (2018/0220577) in view of Nair et al (2017/0112043) (hereinafter: “Posselius” and “Nair”) (both of record).
Regarding claims 1 and 13; figure 1 of Posselius below discloses a system (100) for controlling the operation of an agricultural implement (12), the system comprising: a ground-engaging tool (46, 50, 52, 54) configured to engage soil within a field (108) such
that the ground-engaging tool (46, 50,52, 54) creates a field material cloud aft of the ground-engaging tool as the agricultural implement (12) is moved across the field; an imaging device (104B) configured to capture image data associated with the field material cloud created by the ground-engaging tool (46, 50, 52, 54) (par. [(0033]); and a controller (102) communicatively coupled to the imaging device (104), the controller (102) including a processor (110) and associated memory (112), the memory storing instructions that, when implemented by the processor (110), configure the controller (102) to: determining the surface roughness of various portions of the field (par. [0065]).

    PNG
    media_image1.png
    593
    829
    media_image1.png
    Greyscale

Posselius does not teach step of identify a plurality of field material units within the field material cloud based on the image data captured by the imaging device; and determine a characteristic associated with the identified plurality of field material units. However, such the features are known in the art as taught by Nair.
Nair, from the same field of endeavor, discloses system and method for residue detection and implement control and to assess the amount or size of residue in a crop field when conducting tillage or planting operations in which the residue is detected by mounting sensors and image camera on the tractor (par. [0015] and [0018)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Posselius addition steps of step of identify a plurality of field material units (i.e., residues) within the field material cloud based on the image data captured by the imaging device (i.e., camera); and determine a characteristic (size of residue) associated with the identified plurality of field material units as taught by Nair if addition measurement is desired.
	Nair teaches a ground engaging tool (42, 46) configured to engage soil within the field (14) such that the ground-engage tool creates a field of residue which is detected by mounting sensor (54) which captures the images of area (56) of a portion of the field (14) (figure 1 and par. [0043] and [0045]). Thus, it is inherent that the portion of the field (14) is an airborne field material cloud formed of field material that has been lifted into the air, for example, as seen from figure 1 the sensor (54) is mounted on the implement (10) above the ground to capture the residues lifted into the air. If not, it would have been obvious to one having ordinary skill in the art to use the basic device of Posselius and Nair for detecting the residues within the airborne field material cloud formed of field materials that has been lifted into the air because it does not matter where the residues are located, the device would function in the same manner.
Regarding claims 2-3 and 14-15; Nair does not teach that the characteristic comprises a velocity of the plurality of field material units and the characteristic comprises a direction of travel of the plurality of field material units. However, the examiner takes the Official notice that such the features are well known in the art of particle measuring such as measuring the speed or velocity or direction of the particle, dust or foreign matter. Thus, it would have been obvious to on having ordinary skill in the art before the effective filing date of the present invention to include in Posselius and Nair addition steps of measuring the velocity and direction of travel of the residue If addition measurement is desired.
Regarding claims 4 and 16, Nair teaches that the characteristic comprises at least one of a size or a shape of the plurality of field material units (par. [0016], [0018] and [0032]).
Regarding claim 5, Posselius and Nair teach the controller is further configured to control an operation of the agricultural implement based on the determined characteristic (see figure 4 of Posselius and par. [0032] of Nair).
Regarding claims 6-9, 17-18 and 20, Posselius teaches that the step of actively adjust the operation of at least one of the work vehicles or the implement (12) when the surface roughness differential differs from a target set (i.e. range) for the surface roughness differential (see figure 8).
Posselius does not teach steps of comparing, with the one or more computing devices, the determined characteristic to predetermined characteristic value range; and when the determined characteristic falls outside of the predetermined characteristic value range, initiating, with the one or more computing devices, an adjustment to an operating parameter of the agricultural implement, wherein the operating parameter of the agricultural implement comprises a ground speed of the agricultural implement.
Nair teaches step of controlling the operation of the agricultural implement (move the disk gang assemblies 32 relative to the frame 20), the controller (26) is further configured to: compare the determined characteristic to a predetermined characteristic value range (/.e., depending on the amount or type of residue detected) ; and when the determined characteristic falls outside of the determined characteristic value range (i.e., less residue than the amount detected), initiate an adjustment to an operating parameter (i.e., speed of the vehicle 12) of the agricultural implement (see par. [0032] and [0040)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Posselius comparison steps as taught by Nair because this is a known way to determine the characteristics and controlling the operation of a vehicle or implement.
Regarding claims 10 and 19, Posselius teaches that the operating parameter of the agricultural implement (12) comprises at least one of a force being applied to the ground- engaging tool (46, 50, 52, 54), a penetration depth of the ground-engaging tool, or an orientation of the ground-engaging tool (par. [0027] and [0063)]).

Regarding claim 11, Posselius teaches that the ground-engaging tool comprises a disk blade (50) (par. [0027]).
Regarding claim 12, Posselius teaches that the imaging device (104B) comprises a camera (par. [0048] and claim 13). Nair teaches that the imaging device comprises a camera (par. [0043)).

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive.
A. Applicant’s remarks, pages 5-6, argues the references do not teach all the limitations as now claimed in claims 1 and 13. The argument is not deemed to be persuasive because these limitations are taught by the combinations of Posselius and Nair as mentioned above. In addition, the new added limitation “an airborne field material cloud formed of field materials that has been lifted into the air” is inherently taught by Nair. Nair teaches a ground engaging tool (42, 46) configured to engage soil within the field (14) such that the ground-engage tool creates a field of residue which is detected by mounting sensor (i.e., camera 54) which captures the images of area (56) of a portion of the field (14) (figure 1 and par. [0043] and [0045]). Thus, it is inherent that the portion of the field (14) is an airborne field material cloud formed of field material that has been lifted into the air, for example, as seen from figure 1 the sensor (54) is mounted on the implement (10) above the ground to capture the residues lifted into the air. If not, it would have been obvious to one having ordinary skill in the art to use the basic device of Posselius and Nair for detecting the residues within the airborne field material cloud formed of field materials that has been lifted into the air because it does not matter where the residues are located, the device would function in the same manner.
B. Applicant is also noted that the limitation “method for controlling the operation of an agricultural implement” is only recited in claim 13; however, this limitation is taught by Posselius or Nair, for example, par. [0007] and [0039] of Posselius recites that “the controller (102) may be configured to analyze the pre-operation and post-operation surface roughness data to determine a surface roughness differential associated with the performance of the ground-engaging operation and actively adjust the operation of at least one of the work vehicle or the implement (12) when the surface roughness differential differs from a target set for the surface roughness differential” and the abstract of Nair recites that “The controller adjusts the configuration of the agricultural implement to respond to the amount and type of residue detected”.
c. With respect to claims 2-3 and 14-15; applicant’s remarks, pages 6-7, argues that “it would not be appropriate for the [E]xaminer’s to take Official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known”. In response to this argument, applicant is referred to the attached reference for the evidence that support for the Official notice: Badin et al (US 10,877,150) discloses a radar device (110) and a controller including a processor (120) and associated memory (130) for determining a characteristic associated with a plurality of field material units (i.e., particles 160) (see figure 1); wherein the characteristic comprises a velocity of the plurality of field material units (160) (figure 1 and column 9, lines 14-19) and wherein the characteristic comprises a direction of travel of the plurality of field material units (i.e., particles) (figure 1 and column 9, lines 14-19). Thus, the argument of claims 2-3 and 14-15 is not deemed to be persuasive.

Conclusion
10. ‘The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tillotson (8,666,570) discloses a system for detecting of airborne volcanic ash (14) using a strobe light (6) and a camera (8). 
	Mayo (2017/0144748) discloses a system for measuring the velocity of the particles in the air mass (110) (par. [0019]).
	These references do not mention or suggest the system can be used for controlling the operation of an agricultural implement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            November 9, 2022